Freeman, J.,
delivered the opimlon of the court.
The question in this case was, whether there had been a new promise, taking the case out of the statute of limitations.
The court charged the jury “that a verbal promise to pay the note would not stop or prevent the operation of the statute, if made before the bar was complete, unless supported by some new consideration.” This was error. The promise in either case is based on the original consideration, and there can be no distinction between a *657promise made before- the completion of the bar and one made after.
Reverse tlie judgment and remand for a new trial.